DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on November 29, 2021.  As directed by the amendment: claims 1, 10, 11, and 16 have been amended.  Thus, claims 1-20 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 9-11, filed November 29, 2021, with respect to the rejection(s) of claim(s) 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a member that is movable with respect to the body and that are configured to connect and/or overlap with respect to the member and/or the body to define a barrier region at the treatment site” in claim 1.  The Examiner notes that this limitation is being interpreted as a tube, and functional equivalents thereof, as shown in the figures.
“one or more members that are movable with respect to the body and that are configured to connect and/or overlap with respect to the one or more members and/or the body to define a barrier region at the treatment site” in claim 11.  The Examiner notes that this limitation is being interpreted as a tube, and functional equivalents thereof, as shown in the figures.
 “one or more steering members configured to control movement of the one or more members” in claims 5 and 13.  The Examiner notes that this limitation is being interpreted as a “wire-like member”, and functional equivalents thereof, as set forth in paragraph 46 of the published application.
“one or more connecting members…configured to connect one of the one or more connecting members to another of the one or more connecting members, the body, and/or a position on the one or more members so as to define the barrier region” in claims 8 and 15.  The Examiner notes that this limitation is being interpreted as mechanical connecting members (e.g., hook and eye, tongue and groove, barb and cavity, interlocking C clefts, suture with retractable knot, other latching members, etc.), magnetic or electromagnetic 10connecting members (e.g., ball in socket), material connecting members (e.g., "tacky seal" using low durometer polymers or elastomers (such as Shore 50A-90A or 20D-50D)), members configured to deliver pressure (e.g., bio-absorbable tips, suction, etc.), among others, or a combination thereof, as set forth in paragraph 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the claim has been amended to recite two sets of suction ports on opposite sides of one or more members with a set of delivery ports in between the sets of suction ports.  The originally filed disclosure does not seem to support such a combination in an embodiment with more than one member.  Applicant argues on pg. 7 of the Remarks that support can be found in paragraphs 95-110 of the specification.  However, this portion of the specification is directed towards the embodiment of figs. 14-16 which is only comprised of a singular member.  In all embodiments which are directed to more than one member (fig. 5, 7A, 8B, 12A, for example), there is no discussion or depiction of suction ports positioned as claimed.  As such, the originally filed disclosure lacks sufficient support for the full scope of the claim. 
Claims 12-17 are also rejected by virtue of being dependent on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (WO 9012570)  in view of Magnusson (US 20060200079).
Regarding claim 11, Hofmann discloses a device for delivering one or more therapeutic materials to a treatment site (fig. 2), comprising: 
one or more members (the examiner notes that this limitation is being interpreted to mean a tube; catheter 76 in fig. 2 is shown to be tubular),
wherein the one or more members includes: 
a plurality of lumens (lumens 50, 52, and 54 in fig.2); 
a first set of one or more first suction ports disposed on a first side of the one or more members so that the first suction ports face away from the barrier region (see below), the first set of first suction ports communicating with one or more first lumens of the plurality of lumens and being configured to deliver suction (aspiration ports 71 would be in communication with aspiration lumen 50); 
a set of second suction ports disposed on a second side of the one or more members opposite the first side and so that the second suction ports face away from the barrier region (see below, the second set of suction ports is shown to be diametrically opposed to the first set so that they are on an opposite side of the member; the examiner notes that this interpretation appears to be consistent with Applicant’s interpretation as seen in fig. 14-16 which show suction ports 1444 positioned on opposite sides of the member/barrier region), the second suction ports communicating with the one or more first lumens and being configured to deliver suction (the ports designated below would be in communication with aspiration lumen 50); and
at least one set of delivery ports (see below) disposed on the one or more members between the first side and the second side so that the delivery ports face and surround the barrier region (pressure sensing lumen side holes are shown face and surround the barrier and are positioned between in between the first/second sides in a left-to-right viewpoint as seen in fig. 2; the examiner notes that this interpretation of “between” appears to be consistent with Applicant’s interpretation as seen in fig. 14-16 which show the suction ports on an outer surface of the member and the delivery ports on an inner surface of the member so that the delivery ports would be between the suction ports), delivery ports communicating with one or more second lumens of the plurality of lumens (the ports would be in communication with pressure measurement lumen 52) and being configured to deliver a therapeutic material of the one or more therapeutic materials within the barrier region while the first suction ports and the second suction ports deliver suction (a therapeutic material is functionally capable of being delivered through the pressure measurement lumen 52 to the barrier region while suction is being applied at ports 71).

    PNG
    media_image1.png
    554
    495
    media_image1.png
    Greyscale

	Hofmann does not explicitly teach or disclose a body which the one or more members are translatable with respect to the body.
	Magnusson teaches a similar device (fig. 9C-G) which has a body (split-away sheath 36 in fig. 9c) and a member (sheath 31 in fig. 9e) which is translatable with respect to the body (fig. 9d-f).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Hofmann to include the body which is translatable relative to the member, as taught by Magnusson, for the purpose of guiding and protecting the catheter during insertion (paragraph 80).
	Regarding claim 12, in the modified device of Hofmann, Magnusson discloses the one or more members includes one member configured to deploy with respect to the body in an elongated state (fig. 9e) and transition to an overlapped state in which a portion of the one member is adjacent to another portion of the one member after a length of the one member is deployed (fig. 9f); and in the overlapped state, the one member surrounds the barrier region (fig. 9f).
Regarding claim 13, in the modified device of Hofmann, Hofmann discloses one or more steering members configured to control movement of the one or more members (the examiner notes that this limitation is being interpreted to mean a wire-like member; fig. 2 shows a string).
	Regarding claim 17, in the modified Hofmann, Hofmann discloses the barrier region is a circular shape region (fig. 2).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Magnusson, as applied to claims 11 and 13 above, and further in view of Vanney (US 20050004516).
Regarding claim 14, modified Hofmann teaches all of the claimed limitations set forth in claims 11 and 13, as discussed above, but does not teach or disclose the steering member being made of a shape memory material. 
Vanney is directed towards a member (tubular shaft 50 in fig. 2) having a steering member (pull wire 116 in fig. 23) which is used to create the barrier region (paragraph 108).  Vanney further teaches the steering member is made of a shape memory material (paragraph 109 discloses the pull wire 116 as being made from a super elastic metal alloy material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the steering member of modified Hofmann to be made from a shape memory material, as taught by Vanney, for the purpose of enabling the distal end of the member to easily form a loop.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Magnusson, as applied to claims 11 and 13 above, and further in view of Rosenbaum (US 20160199625).
	Regarding claim 15, modified Hofmann teaches all of the claimed limitations set forth in claims 11 and 13 above but does not teach or disclose a first connecting member disposed on one of the one or more steering members, the body, or the one or more members, and a second connecting member disposed on another of the one or more steering members, the body, or the one or more members; wherein the
	Rosenbaum teaches a similar steering member (filament 16 in fig. 6b) which is used to control movement of a member (tube 14 in fig. 6b) and creates a barrier region at the distal end of the member (paragraph 42).  Rosenbaum further teaches a first connecting member on the steering member (the examiner notes that this limitation is interpreted to mean any type of connecting member discussed above; securing end 82 in fig. 6b) and a second connecting member disposed on the member (the examiner notes that this limitation is interpreted to mean any type of connecting member discussed above; paragraph 69 discloses glue) and wherein the first and second connecting members are configured to connect to one another (fig. 6B shows the glue connecting to the secured end 82 to connect the end to the tube 14).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the steering member and the member to have the respective connecting members, as taught by Rosenbaum, for the purpose of securing the steering member to the member to prevent the steering member from being pulled out of the member (paragraph 66).
Allowable Subject Matter
	Claims 18-20 are allowed over the prior art of record. 
	Claims 1-10 and 18-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed device and method.  
	The closest prior art of record is Hofmann in view of Magnusson.  
Regarding independent claim 1, Hofmann in view of Magnusson  fails to teach among all the limitations or render obvious wherein the body includes a set of first suction ports disposed on a distal end portion of the body and configured to deliver suction for stabilizing the body with respect to the treatment site, in combination with the total structure and function as claimed.  As discussed above with respect to claim 11, the “body” of modified Hofmann is equated to the sheath 31 in fig. 9e of Magnusson.  However, this sheath is used to introduce the pigtail catheter into the body and, as such, PHOSITA would not be motivated to modify the sheath to have ports.
	Regarding independent claim 18, see Reasons for Allowance provided in the Non-Final Rejection on 9/11/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783